El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Demetrio Gutiérrez fué acusado ante la Corte de Distrito de San Juan, .Sección 2a., del delito de seducción porque ilegal, maliciosa y voluntariamente, allá por el mes de mayo de 1913 y en la jurisdicción de Eío Grande, del Dis-trito de San Juan, y bajo promesa de matrimonio tuvo comer-cio carnal con Felipa Rosario, mujer soltera, de previo carác-ter casto.
*72Celebrado el juicio ante un jurado el día 17 de diciembre de 1913 fué declarado culpable del expresado delito y pocos días después condenado por la corte a pagar una multa de mil pesos o a sufrir un día de presidio por cada cinco dollars que dejare de satisfacer. Contra ese fallo interpuso el sen-tenciado el presente recurso de apelación.
Al terminar el Fiscal su prueba en el juicio solicitó el acusado que la corte lo absolviera perentoriamente porque la acusación no probó, fuera de toda duda, que la mujer per-judicada era soltera: que era de previo carácter casto, go-zando en todo el barrio de esa reputación de castidad, ni que realizó actos camales porque el apelante' le prometiera ca-sarse y que tal promesa fuera beclia a ella y a sus familiares.
La evidencia que el Fiscal presentó en este juicio consis-tió únicamente en las declaraciones de la perjudicada y de su madre y en los extremos por ellas declarados encontramos que están justificados los tres elementos que el apelante ecba de menos.
La perjudicada declaró que antes de conocer al apelante no tuvo relaciones con ningún otro hombre y que así se lo dijo a él la primera vez que fué a su casa. Por su parte la madre testificó que el acusado fué el primer novio que tuvo su hija.
Entendemos que esas manifestaciones prueban suficiente-mente que Felipa' Rosario no se había casado y por tanto que era soltera, hecho que por otra parte no era necesario probar, pues la presunción es que una persona es soltera hasta que no se demuestre lo contrario. Pérez Villamil v. Romano, 19 D. P. R., 885.
También declararon esas testigos, la hija, que cuando ■tuvo actos carnales con el apelante era una mujer honrada y una señorita, palabras que equivalen a la afirmación de qué era casta; y la madre expresó la misma idea al decir que Felipa no había tenido ningún otro novio antes que el acusado:
En vista de estas manifestaciones podemos decir que el Fiscal había probado el previo carácter casto de la ofendida:
*73' En cnanto al último motivo de la moción, carecía igual-mente de fundamento porque la declaración de Felipa Eosario afirma que tuvo actos carnales con el acusado y se presentó embarazada ante el jurado, que desde que él apelante empezó a tratarla como novia le ofreció que se casaría con ella, mani-festación que según la madre también le bizo a ella, quedando así corroborado ese particular a pesar de que no es necesario que la promesa de matrimonio se baga también a los fami-liares de la mujer.
Como resumen de lo expuesto el juez de la corte inferior no cometió error al desestimar la moción opuesta a toda la prueba por insuficiente para probar la acusación.
Durante el curso del juicio el apelante excepcionó dos resoluciones por las que la corte permitió ciertas pregun-tas del Fiscal. Sobre este extremo no bace bincapié abora en su alegato limitándose a exponer tal becbo sin argumen-tarlo, pero bemos examinado esas preguntas y ambas eran tendentes a comprobar la credibilidad del testigo, y aunque hubieran sido impertinentes, no eran perjudiciales al acusado.
Otro error alegado por el apelante es que la evidencia que presentó consistente en las declaraciones de los testi-gos José Vives y Antonio Paz tendentes a demostrar que la •ofendida, con anterioridad a la época en que se alega baber sido seducida, sostuvo relaciones y vivió públicamente en Eío Grande como la concubina de un hombre llamado Celes-tino Suárez, destruye por completo la alegación de castidad ■de la acusación.
Es cierto que tal prueba se presentó a ese fin, pero tam-bién lo es que el jurado no le dió crédito puesto que al decla-rar culpable al apelante del delito de- seducción estimó que la mujer era de carácter casto. Hubo prueba contradictoria sobre ese extremo y el jurado,- usando de la facultad que la ley le confiere de apreciar la credibilidad de los testigos, resol-vió el conflicto de la evidencia en .contra del apelante sin incu-rrir en error alguno.
*74Se sostiene también en el alegato que la corte inferior instruyó erróneamente al jurado en el particular de que la declaración de la madre de la ofendida corroboró la declara-ción de la perjudicada, pues tal declaración no puede esti-marse corroborante en totalidad. Sin embargo, por el examen que liemos becbo de la declaración de esa testigo cuando liemos considerado la moción de absolución perentoria se llega a la conclusión contraria, pues todas las manifesta-ciones esenciales de la perjudicada fueron corroboradas por la madre.
Se aduce como último fundamento del recurso que erró' la corte al instruir al jurado que el único elemento esencial del delito es la promesa de matrimonio.
Eespecto de este particular la corte dijo al jurado lo siguiente:
“De modo que los requisitos esenciales de este delito son cuatro: primero, que la mujer sea soltera; segundo, que se verifique con ella el acto carnal; tercero, que ese acto carnal se haya verificado a virtud de la palabra de matrimonio; y cuarto, que esa mujer con quien se ha verificado ese acto carnal en esas condiciones, haya tenido anterior-mente la reputación de una mujer de previo carácter casto.
‘ ‘ Estos son los requisitos esenciales del delito de seducción. * * * y si dais crédito a los testigos de la defensa, y no creéis que haya existido promesa de matrimonio que es el elemento esencial de este delito; ni creéis tampoco que se trata aquí de una mujer pura, que sea soltera, ni que el acusado haya tenido acto carnal con ella, en una palabra, si consideráis que no han sido establecidos todos los elemen-tos esenciales de este delito, entonces es vuestro deber declarar absuelto al acusado. # *
Tales instrucciones no revelan en modo alguno la afir-mación del apelante de que se instruyera al jurado que el único elemento del delito sea la promesa de matrimonio, pues antes al contrario explica al jurado cuántos y cuáles son los elementos que integran el delito de seducción y les informa que si alguno no se ba probado debe absolver al acusado.
*75Es cierto que el juez dijo que la promesa de matrimonio' es elemento esencial del delito, pero como las instrucciones deben considerarse en conjunto y no palabras aisladas de ellas, no se desprenden de aquél lo que sostiene el apelante.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.